                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7     THE BANK OF NEW YORK MELLON,                            Case No. 2:16-CV-523 JCM (CWH)
                 8                                            Plaintiff(s),                    ORDER
                 9            v.
               10      SOUTHERN HIGHLANDS COMMUNITY
                       ASSOCIATION, et al.,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court is plaintiff Bank of New York Mellon’s (“plaintiff”) motion for
               14
                      reconsideration. (ECF No. 73). Defendant Grey Spencer Dr Trust (“defendant”) filed a response
               15
                      (ECF No. 74), to which plaintiff replied (ECF No. 75).
               16
                      I.     Background
               17
                             The parties are already familiar with the underlying facts of this case. See (ECF No. 72).
               18
                      Therefore, the court need not recite them again herein. However, the court will briefly explain the
               19
                      procedural history that has led to the instant motion.
               20
                             On March 9, 2018, the court entered an order granting defendant’s motion for summary
               21
                      judgment and denying plaintiff’s motion for summary judgment on their respective quiet title
               22
                      claims. (ECF No. 72).
               23
                             On August 2, 2018, plaintiff filed its instant motion for reconsideration. (ECF No. 73).
               24
                      The court now considers that motion.
               25
                      II.    Legal Standard
               26
                             A motion for reconsideration “should not be granted, absent highly unusual
               27
                      circumstances.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880
               28

James C. Mahan
U.S. District Judge
                1     (9th Cir. 2009). “Reconsideration is appropriate if the district court (1) is presented with newly
                2     discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3)
                3     if there is an intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5 F.3d
                4     1255, 1263 (9th Cir. 1993); see Fed. R. Civ. P. 60(b).
                5            Rule 59(e) “permits a district court to reconsider and amend a previous order,” however
                6     “the rule offers an extraordinary remedy, to be used sparingly in the interests of finality and
                7     conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)
                8     (internal quotations omitted). A motion for reconsideration is also an improper vehicle “to raise
                9     arguments or present evidence for the first time when they could reasonably have been raised
              10      earlier in litigation.” Marlyn Nutraceuticals, 571 F.3d at 880.
              11      III.   Discussion
              12             In its motion for reconsideration, plaintiff cites an unpublished Nevada Supreme Court case
              13      for the proposition that a homeowner’s “tender” of nine months of HOA fees satisfies the
              14      superpriority portion of the HOA’s lien, as plaintiff alleges occurred in this case. (ECF No. 73).
              15      See Saticoy Bay LLC v. JPMorgan Chase Bank, 408 P.3d 558 (Nev. 2017) (unpublished).
              16             However, as defendant points out, one unpublished case from the Nevada Supreme Court
              17      does not satisfy the Rule 60 standard requiring an “intervening change in controlling law,” nor
              18      does it convince the court that a different outcome is required in this case. School Dist. No. 1J, 5
              19      F.3d at 1263 (emphasis added); see Fed. R. Civ. P. 60(b).
              20             Plaintiff also asks the court to reconsider its analysis regarding commercial
              21      unreasonableness. (ECF No. 73). As the court has already provided a lengthy analysis of this
              22      argument in its previous order, the court declines to rehash this argument herein.
              23             Therefore, the court maintains that plaintiff has not shown that it is entitled to judgment as
              24      a matter of law on its claim for quiet title. See (ECF No. 72). Conversely, defendant has
              25      demonstrated that it is entitled to judgment as a matter of law on its counter-claim for quiet title.
              26      Id. Accordingly, the court will deny plaintiff’s motion for reconsideration.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                   -2-
                1     IV.    Conclusion
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for
                4     reconsideration (ECF No. 73) be, and the same hereby is, DENIED.
                5            The clerk is instructed to enter judgment accordingly and close the case.
                6            DATED January 10, 2019.
                7                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -3-
